DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 01, 2021 has been entered. 
Response to Arguments
Applicant's arguments filed February 01, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s Arguments concerning the rejections under 35 U.S.C. § 103:
Gracias teaches the hinge having a folding angle ranging from about 90 degrees to about 115 degrees (Figures 14C-14D; Paragraph 0027; angles between 0-500; see at least points B and C in Figure 14D).

    PNG
    media_image1.png
    875
    2100
    media_image1.png
    Greyscale

Further per Paragraph 0067 of Gracias: ‘ the model predicted a bend angle of 95°-70° for a Cr/Cu bilayer (with no polymer) composed of a range of Cu thicknesses between 200-250 nm, respectively (FIG. 9). The predicted angles were consistent with experimental observations for joint flexing after complete dissolution of the polymer layer.’ Gracias includes an angle of 90-95 which is within 90 to 115.
Examiner notes the following from Applicant’s specification Page 19, Line 32-Page 20, Line 7 in which Applicant’s states that the folding angle is dependent on the thickness of the layers as such in line with the combination of Gracias in view of Kalloo teaching of being able to alter dimension sizing, one of ordinary skill in the art would be able to design the device to have the claimed folding angle.
Examiner notes MPEP 716.07: ‘It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.’ As shown below the modification of Gracias in view of Kalloo would be within the skill of a competent worker.
Examiner will provide the section of Kalloo that was cited in the previous action which clearly teaches being able to have the sizes as claimed, from Paragraph 0048 of Kalloo: “Microgrippers of the present invention may be of a variety of sizes. In various embodiments, the microgrippers have a major dimension less than about 10, 9, 8, 7, 6, 5, 4, 3, 2 or 1 mm. In an exemplary Examiner notes that 0.1mm is equivalent to 100 µm and Kalloo teaches devices having sizes less than that, thus allowing for a configuration of between 10 µm and 70 µm.
Further it would have been obvious to one of ordinary skill in the art to have modified Gracias in view of Kalloo to the claimed sizes since it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 {Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). The device of Gracias in view of Kalloo would not operate differently with the claimed dimensions since that does not change the operation of the device. Further applicant places no criticality on the claimed dimension see Page 14, Lines 12-15 of Applicant’s specification detailing the dimensions can vary and thus are a design choice and must merely be of a dimension small enough to be introduced into a subject.
Further per the WO2009/111737 reference incorporated by reference in Kalloo, Paragraph 0044 states ‘Thus, in order to scale down the size of stress-driven, self-assembled complex structures, other material combinations and geometries will have to be explored, in addition to performing experiments to test parameters important for thin film growth, such as deposition rate, deposition method, and substrate temperature.’ Change of material/geometries and other experiments to test parameters are all within the capabilities of one of ordinary skill in the art and would not be considered undue experimentation thus one of ordinary skill in the art in light of the Kalloo reference could achieve the claimed dimensions. Further in Paragraph 0130 of Kalloo, ‘. In principle, the process is also compatible with nanoscale patterning techniques such as electron beam or direct write techniques which suggests the possibility of .
Regarding claims 2 and 3: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Thus Applicant’s arguments are not found persuasive.
Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-9, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gracias et al. (US 2010/0326071) in view of Kalloo et al. (WO2012/154511A2).
claim 1, Gracias teaches a device for sampling one or more single cells in a tissue sample or biological fluid (Paragraphs 0071-0073), the device comprising: a hinge (Paragraphs 0008, 0015, 0027-0028, and 0038-0043) comprising a pre-stressed bilayer (Paragraph 0030; the stress layer of element 102), whererin the hinge is in operational communication with one or more rigid segments (See Figures 1A-1D and 5A), wherein the one or more rigid segments comprise a plurality of arms having sharp or tapered tips (See Figures 1A-1D and 5A), wherein the device has a first configuration capable of being actuated to at least a second configuration in response to one or more stimuli (Paragraph 0030; Figures 1A-1D and 5A), and wherein the device is adapted to capture, manipulate, or encapsulate the one or more single cells from the tissue sample or biological fluid when in the second configuration (Paragraphs 0071-0073); 
Gracias is silent on the dimension sizing as claimed. Kalloo teaches wherein the device has a dimension having a range from about 10 µm to about 70 µm measured from at least one tip of the plurality of arms to at least another tip of the plurality of arms (Paragraph 0048; teaches being able to have a major dimension of less than 100 µm and also teaches being able to have a variety of sizes thus being able to meet a dimension range of 10 µm to 70 µm;’ Further see references incorporated by reference and Paragraph 0130). It would have been obvious to one of ordinary skill in the art to have modified Gracias with Kalloo because Gracias teaches being able to alter the size as desired (Paragraph 0007 of Gracias) and Kalloo teaches it as being a design choice as well (Paragraph 0048 of Kalloo).
Further it would have been obvious to one of ordinary skill in the art to have modified Gracias in view of Kalloo to the claimed sizes since it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 {Fed. Cir. 1984), cert. denied, 469 
Gracias teaches the hinge having a folding angle ranging from about 90 degrees to about 115 degrees (Figures 14C-14D; Paragraph 0027; angles between 0-500). Further per Paragraph 0067 of Gracias: ‘ the model predicted a bend angle of 95°-70° for a Cr/Cu bilayer (with no polymer) composed of a range of Cu thicknesses between 200-250 nm, respectively (FIG. 9). The predicted angles were consistent with experimental observations for joint flexing after complete dissolution of the polymer layer.’ Gracias includes an angle of 90-95 which is within 90 to 115.
In the alternative should Gracias not be found explicit on specifically on the hinge having a folding angle ranging from about 90 degrees to about 115 degrees. It would have been obvious to one of ordinary skill in the art to have modified Gracias in view of Kalloo to the claimed sizes since it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 {Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). Examiner notes the following from Applicant’s specification Page 19, Line 32-Page 20, Line 7 in which Applicant’s states that the folding angle is dependent on the thickness of the layers as well as Gracias in Paragraph 0022 who states ‘dependence of the multilayer joint angle on thin film parameters.’ and as such in line with the combination of Gracias in view of Kalloo teaching of being able to alter dimension sizing, one of ordinary skill in the art would be able to design the device to have the claimed folding angle.
claim 4, Gracias teaches wherein the pre-stressed bilayer comprises Ni/Ni (Paragraph 0035, 0042, 0051-0052, and 0068; ‘The grippers closed due to the coordinated rotation of bimetallic (Cr/Cu) joints that connected the thick rigid Ni phalanges, based on a stress release mechanism’).
Regarding claim 5, Gracias teaches wherein the one or more rigid segments comprise Ni (Paragraph 0035, 0042, 0051-0052, and 0068; ‘The grippers closed due to the coordinated rotation of bimetallic (Cr/Cu) joints that connected the thick rigid Ni phalanges, based on a stress release mechanism’)
Regarding claim 6, Gracias teaches wherein the device has a shape selected from a star and a sphere, wherein each shape comprises the plurality of arms having sharp or tapered tips (Figures 1A-1D and 5A).
Regarding claim 7, Gracias teaches wherein the plurality of arms further comprise one or more materials that either attract or repel the cell and combinations thereof (Paragraph 0034; gold)
Regarding claim 8, Gracias teaches wherein the one or more materials are selected from gold and fibronectin (Paragraph 0034; gold)
Regarding claim 9, Gracias teaches wherein the plurality of arms are patterned with one or more features selected from one or more holes and one or more raised topographical structures (Claim 17; the pores).
Regarding claim 12, Gracias further comprising one or more openings or slits at an intersection of at least two arms, wherein the one or more openings or slits are in fluid communication with the one or more single cells captured by the device such that nutrients, waste, and physiological biochemical can flow to and from the one or more single cells (Figures 1D and 5A; there are spaces between the arms which would allow for this functionality; Further see claim 17).
claim 13, Gracias is silent on the specific deployment of the device. Kalloo teaches wherein the device is adapted to be deployed in a subject (Paragraphs 0091-0103; a pig colon being ‘a subject’; Further paragraph 0069). It would have been obvious to one of ordinary skill in the art to have modified Gracias with Kalloo because these are common subjects in the art (Paragraph 0069 of Kalloo)
Regarding claim 14, Gracias is silent on the specific deployment form. Kalloo teaches wherein the device is adapted to be deployed in the subject by an apparatus (Paragraphs 0091-0103 and 0069) selected from a capsule, a sustained-release capsule, an endoscope, a laparoscope, and a suppository, or a method selected from an enema and an injection (Paragraphs 0091-0103; an endoscope). It would have been obvious to one of ordinary skill in the art to have modified Gracias with Kalloo because these are common in the art ways to deploy biopsy devices (Kalloo teaches a conventional/commercially available endoscopic device in Paragraph 0094))
Regarding claim 15, Gracias teaches wherein the one or more stimuli is selected from a change in temperature, a change in pH, an acid, a biochemical, an enzyme, a soluble protein, and a surface biomarker (Paragraph 0034)
Regarding claim 16, Gracias teaches an array comprising a plurality of devices of claim 1, wherein the plurality of devices can optionally include one or more unique biomolecular markers, optical patterns, and electronic patterns, and combinations thereof (Paragraph 0060; tethered microgrippers for the 'array'; given the optionality to include the markers/patterns this claim will be treated in the option of not having either)
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gracias et al. (US 2010/0326071) in view of Kalloo et al. (WO2012/154511A2) and in further view of Hwang et al. (2012; Item 1 under Non-Patent Literature Documents on IDS dated 01/07/2016).
claim 2, Gracias is silent on the use of SiO/SiO2. Hwang teaches wherein the pre-stressed bilayer comprises SiO/SiO2 (See Paragraphs 0037 and 0099 of Applicant’s published specification which teaches Hwang teaching these properties). It would have been obvious to one of ordinary skill in the art to have modified Gracias with Hwang because those materials have been shown to be biodegradable over time when used in dissolvable electronics, making them ideal materials for an in vivo application as Applicant states Hwang teaches in Paragraph 0099 of Applicant’s published specification.
Regarding claim 3, Gracias is silent on the use of SiO. Hwang teaches wherein the one or more rigid segments comprise SiO (See Paragraphs 0037 and 0099 of Applicant’s published specification which teaches Hwang teaching these properties). It would have been obvious to one of ordinary skill in the art to have modified Gracias with Hwang because those materials have been shown to be biodegradable over time when used in dissolvable electronics, making them ideal materials for an in vivo application as Applicant states Hwang teaches in Paragraph 0099 of Applicant’s published specification.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gracias et al. (US 2010/0326071) in view of Kalloo et al. (WO2012/154511A2) and in further view of Gracias et al. (WO2008/108862A2; hereinafter referred to as GraciasII; provided by Applicant on IDS dated 01/07/2016).
Regarding claim 11, Gracias is silent on the device being optically transparent. GraciasII teaches wherein the device is optically transparent (Paragraph 0006-0007; the use of glass as the material). It would have been obvious to one of ordinary skill in the art to have modified Gracias with GraciasII because Gracias teaches being able to alter the material as desired (Paragraph 0047) and because GraciasII teaches it as being a design choice (Paragraphs 0006-0007) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791